DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9-10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 3: it is not clear how at least one frequency is being measured, by what particular means.
Claims 9-10: it is not clear what applicant means by a relative frequency code. How a relative frequency code is obtained?
Claim 14: it is not clear what the reference signal of a radio frequency RF applicant means in line 8 of claim 14, how it is determined. Does applicant mean the reference signal, as described in line 2 of claim 14?
The dependent claims 15-17 are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104993794A [hereinafter CN] in view of Hazucha et al. (U.S.20100118501) [hereinafter Hazucha]. 
CN discloses and LC oscillator wherein an inductor is connected to a capacitor. The inductor is implemented in a CMOS technique. 
CN does not explicitly teach the inductor as claimed. 
Hazucha discloses in Fig. 3 an IC package substrate comprising a single layer inductor disposed within a single layer inlay [0027], [0029], Figs. 4-7, wherein the single layer inductor is configured in a spiral pattern 4 [0003] within the layer of the inlay [0030], wherein an IC is mounted on a single layer inlay, Fig. 2; and a capacitor included in the IC , Fig. 3, capacitor C, wherein the capacitor C is connected to the single layer inductor, Fig. 3, [0023]. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the inductor of CN with the inductor of Hazucha, because both of them are inductors which are implemented with IS, which will perform the same function of completing of LC circuit if one is replaced with another.
For claim 13: it is very well known in the art that the capacitor could be adjusted for a desired electrical energy storage/ capacity to regulate a temperature sensitivity of the (dedicated) capacitor and thus, the LC oscillator. It is very well known in the art that manufacturers of the (dedicated) capacitors could change the performance of the capacitors by using additives to the dielectrics. This changes include change in capacitance vs. temperature.
 Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date of the invention, to change the performance of the capacitor, as required so satisfy a desired capacity-temperature characteristics, thus, temperature sensitivity, depending on the intended use of the device, so as improve an accuracy of the device. 
Claims 3-6, 9-10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN and Hazucha, as applied to claims above, and further in view of CN 103684254A [hereinafter CN2]. 
CN and Hazucha disclose the device as stated above. They do not explicitly teach the limitations of claims 3-6, 9-10. 
For claims 3-6, 9, 10, 18: CN2 discloses a device in the field of applicants endeavor and teaches to measure oscillation frequency of LC oscillator under different temperatures to obtain a temperature dependent table (LUT) according to current ambient temperature from temperature-frequency LUT corresponding to the frequency Fn at a current temperature [0034]. 
For claim 18: please note, a high Q factor appears to be a relative term which is not defined by the claim. In the rejection on the merits, the Examiner interprets this term as pertaining to a smaller circuit, as stated by Applicant in para [0027] of the specification. The applied references teach a smaller/ IC chips and circuits.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the device so as to measure oscillation frequency under different temperatures, so as to obtain an LUT, in order to use it for further measurements and comparison with a previous known data, as well known in the art.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN and Hazucha, as applied to claims above, and further in view of CN 110133472A [hereinafter CN3]. 
CN and Hazucha disclose the device as stated above. They do not explicitly teach the limitations of claim 7. 
For claim 7: CN3 discloses a device in the field of applicant’s endeavor and teaches an IGBT chip that uses an antenna to receive an oscillation signal from LC oscillator. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have an antenna, so as to transmit a signal, as very well known in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN and Hazucha, as applied to claims above, and further in view JP 2012165314 A [hereinafter JP].
CN and Hazucha disclose the device as stated above.
They do not explicitly teach the limitations of claims 12.
For claim 12: JP teaches to add an adjustment fixed (dedicated) capacitor in parallel with the parasitic capacitance as an adjustment means to obtain optimum temperature oscillator characteristics.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the capacitor in parallel with a parasitic capacitance, so as to compensate for the parasitic capacitance, thus, improve the accuracy of the device.
Allowable Subject Matter
           Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant states that the capacitor C of Hazucha is external to the controller 302 and, thus, not included in the IC. This argument is not persuasive because Hazucha states that the IC could comprise a plurality of IC chips and that it can comprise a power converter circuit 300 as shown in Fig. 3, which, in its turn, comprises a capacitor C.
Please read paragraphs of Hazucha below:
[0022] FIG. 2 shows an IC 200 in accordance with some embodiments of the invention. It generally comprises at least one IC die 102 electrically coupled to a substrate 204 having a region 206 with one or more embedded inductors in accordance with embodiments disclosed herein. While IC 200 shows only a single die 202, it could comprise a number of additional dies and may perform a variety of functions. For example, in some embodiments, it (IC)  comprises one or more power converter circuits, such as the circuit described below, using one or more inductors from the embedded inductor region 206.
[0023] FIG. 3 shows a multi-phase "buck" type switching power converter with novel inductors 304, configured in accordance with some embodiments. The depicted converter generally comprises a controller (also sometimes referred to as a pulse width modulator) 302 coupled to driver switches (or switches) S.sub.1 to S.sub.N, which in turn are coupled to inductors, L.sub.1 to L.sub.N, and capacitor C to generate a regulated DC output voltage V.sub.out. Typically, the depicted converter is used to "step down" a DC voltage, V.sub.in, supplied to switches S.sub.1 to S.sub.N, to a smaller, regulated DC voltage V.sub.out.
[0024] Controller 302 generates trigger signals applied to the switches. Each switch produces a pulse train voltage signal ranging between the applied input value (V.sub.in) and the low-side reference (V.sub.SS). The pulse train signal produced from each switch is applied to an input of an associated inductor. The duty cycle of an applied pulse train signal generally determines the magnitude of the voltage generated at the output of the inductor (V.sub.out).
[0039] The invention is not limited to the embodiments described, but can be practiced with modification and alteration within the spirit and scope of the appended claims. For example, it should be appreciated that the present invention is applicable for use with all types of semiconductor integrated circuit ("IC") chips. Examples of these IC chips include but are not limited to processors, controllers, chipset components, programmable logic arrays (PLA), memory chips, network chips, and the like.
           For claim 12: Applicant states that JP does not teach a dedicated capacitor in parallel with a parasitic capacitance. Applicant states: “it is also noted that, with regard to claim 12, the Office Action fails to point out where JP teaches to add an adjustment fixed (dedicated) capacitor in parallel with the parasitic capacitance as an adjustment means to obtain optimum temperature oscillator characteristics”.
This argument is not persuasive because:
A) This entire statement has not been claimed. What is claimed is: “The LC oscillator of claim 1, wherein the capacitor includes parasitic capacitance from circuits included in the integrated circuit, wherein a dedicated capacitor is connected in parallel to the parasitic capacitance”. 
B) The claim does not state that a dedicated capacitor is an adjustment capacitor. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064.Therefore, in the broadest reasonable interpretation a dedicated capacitor could be just any capacitor.
C) JP teaches in Fig. 7 a dedicated capacitor  (C1 or C2) in parallel with a parasitic capacity Cpara.
Applicant states that Examiner does not have a motivation to combine the references. The examiner recognizes that there should be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971. The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969.  

The rest of the arguments are found to be persuasive and rejections are withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 104993794A discloses and LC oscillator wherein an inductor is connected to a capacitor. The inductor is implemented in a CMOS technique. 
CN 109215979A discloses a device/ single chip inductor comprising a single planar spiral coil structure 5, Fig. 1 JP 4259174 B2 discloses an LC oscillator. Bruset et al. (U.S. 20140294042) discloses a temperature sensitive oscillator whose frequency is temperature dependent (at least claim 1 of Bruset). EP2813 898 A1/ U.S. 20140312886) states that LC oscillator frequency is temperature dependent [0053], [0054]. CN 1929117B teaches an LC oscillator having calibration information 20 stored in a memory 18, the calibration information for controlling an output signal frequency as a function of temperature [0059]. CN 100405747CDiscloses an LC oscillator comprising an IC circuit and an antenna connected to an IC circuit. CN 110133472A Teaches an IGBT chip that uses an antenna to receive an oscillation signal from LC oscillator. Lin (U.S. 5983084) discloses in Fig. 2 an LC oscillator and teaches that an inductor L1 is serving as an antenna.
CN 103684254A Teaches to measure oscillation frequency of LC oscillator under different temperatures to obtain a temperature dependent table (LUT) according to current ambient temperature from temperature-frequency LUT corresponding to the frequency Fn at a current temperature [0034].
Changes in temperature around the capacitor affect the value of the capacitance because of changes in the dielectric properties. lf the air or surrounding temperature becomes too hot or too cold, the capacitance value of the capacitor may change so much as to affect the correct operation of the circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855 
June 09, 2022